SUPERIOR COURT
OF THE

STATE OF DELAWARE

VIVIAN L. MEDINILLA LEONARD L. WILLIAMS JUSTICE CENTER
JUDGE 500 NortH KING STREET, SUITE 10400

WILMINGTON, DE 19801-3733

TELEPHONE (302) 255-0626

October 10, 2019

Albert M. Greto, Esquire Jeffrey M. Weiner, Esquire
Greto Law 1332 King Street
715 N. Tatnall Street Wilmington, Delaware 19801

Wilmington, Delaware 19801
David E. Ross, Esquire
R. Garrett Rice, Esquire
Ross Aronstam & Moritz, LLP
100 S. West Street, Suite 400
Wilmington, Delaware 19801

Re: Michael Ciabattoni v. Teamsters Local 326, et al.,
Case No.: N15C-04-059 VLM

Dear Counsel:

This is the Court’s decision on Plaintiffs Amended Motion for an Order
Directing Facebook to Produce Evidence Destroyed by Defendants. After
consideration of all pleadings, the oral arguments on August 15, 2019, and the last
supplemental response from August 28, 2019, for the reasons state below, Plaintiff's
Amended Motion for an Order Directing Facebook to Produce Evidence Destroyed
by Defendants is GRANTED.
Factual and Procedural Background'

On April 15, 2019, Plaintiff filed a second request to obtain evidence from
Non-party Facebook, Inc. (“Facebook”).? Both Defendant and Facebook opposed.
On July 15, 2019, Plaintiffs filed the Expert Report of Charles J. Glasser? Oral
arguments were heard on August 15, 2019 at which time the Court directed
Facebook to respond to the Glasser Report. Facebook filed a supplemental response
on August 28.

Plaintiff contends that the Teamsters, or others working in concert with,
created a new Facebook page entitled “Bring the IBT to FedEx Freight” and deleted
the Facebook page entitled “Bring the Teamsters to FedEx Freight.”* Plaintiff
claims that only Facebook can provide the deleted evidence that he seeks, including
the identity, IP addresses, and information about the persons with roles on the
deleted Facebook page, as well as identifying and contact information for the new
Facebook page.’ Plaintiff argues that he is able to make the requisite prima facie
showing under Doe v. Cahill.® This Court agrees.

Standard of Review

Delaware Superior Court Civil Rule 26 generally controls discovery in a civil
case.’ “Parties may seek discovery of any non-privileged, relevant matter, as well
as information reasonable calculated to lead to the discovery of admissible
evidence.”® However, Rule 26(b)(1) states that the Court shall limit the extent of

 

' The Court’s recitation is based on Plaintiff's Motion for an Order Directing Facebook to
Produce Evidence Destroyed by Defendants filed on April 15, 2019, Non-Party Facebook, Inc.’s
Opposition to Plaintiff's Amended Motion filed on April 24, 2019, Oral Argument on Plaintiff’ s
Amended Motion heard on August 15, 2019, and Non-Party Facebook, Inc.’s Supplemental
Response to Plaintiff's Amended Motion filed on August 28, 2019.

This Court denied a prior Motion for an Order Directing Facebook to Produce Evidence
Destroyed by Defendants on February 22, 2019.

3 Plaintiffs Rule 26 Expert Identification and Disclosure, Exhibits A, B [hereinafter “The
Glasser Report”’].

* Plaintiffs Amended Motion for an Order Directing Facebook to Produce Evidence Destroyed
by Defendants at 4 3 [hereinafter “Pl.’s Am. Mot.”].

> Id. at J 7.

© 884 A.2d 451. 456 (Del. 2005) (finding that that in order to obtain such information about an
unknown internet user a plaintiff must (1) undertake reasonable efforts to notify the speaker
about his or her request for disclosure; and (2) satisfy a summary judgment standard by
submitting sufficient evidence to create “a genuine issue of material fact for all elements of a
defamation claim within the plaintiff's control.”) (emphasis added).

’ See Del. Super. Ct. R. 26.

8 Huff Fund Inv. P’Ship v. CKX, Inc., 2012 WL 3552687, at *1 (Del. Ch. Aug. 15, 2012).

2
discovery if it determines that, “[t]he discovery sought is unreasonably cumulative
or duplicative .. . is obtainable from some other source that is more convenient, less
burdensome, or less expensive . . . [or] is unduly burdensome or expensive... .”?
Furthermore, parties must “take reasonable steps to avoid imposing undue burden or
expense on a person subject to [a] subpoena.”!?

Discussion

In a prior ruling in February, the Court denied a similar request from Plaintiff,
and agreed with Facebook that (1) Plaintiff had not exhausted discovery from the
Facebook page administrators and (2) Plaintiff had not satisfied the Doe v. Cahill
First Amendment standard for obtaining information about anonymous internet
users.!!

Plaintiffs counsel has since attempted to or has deposed individuals
associated with the Teamsters to obtain the identity of the administrators and the
person(s) who made the allegedly defamatory posts. His efforts have been
unsuccessful and the Court finds that Plaintiff has exhausted all other avenues
available to acquire the requested information. Based on the representation that the
individuals he sought to depose no longer have access to the deleted Facebook page,
and the substantive information contained in the Glasser Report, this Court also finds
that Plaintiff has sufficiently satisfied the summary judgment standard under Cahill
and satisfied his prima facie burden.

Plaintiff's Amended Motion for an Order Directing Facebook to Produce
Evidence Destroyed by Defendants is GRANTED. Facebook is ordered to produce
any and all available data including, but not limited to: (1) non-content identifying
information (i.e., name, phone number, email address, and an IP address) for the
administrator(s) of the Teamsters Page in 2017; and (2) similar non-content
identifying information for the current administrator(s) of the “Bring the IBT to Fed

Ex Freight” page. ALE

{Niven L. Medinilla
five

 

° Del. Super. Ct. Civ. R. 26(b)(1)(i)(iii).
0 Del. Super. Ct. Civ. R. 45(c)(1).
'' See generally Cahill, 884 A.2d 451 (Del. 2005).

3